             Case 3:20-cv-07811-RS Document 69-3 Filed 04/30/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DAVID COUNTRYMAN (CABN 226995)
   CHRIS KALTSAS (NYBN 5460902)
 5 CLAUDIA QUIROZ (CABN 254419)

 6 WILLIAM FRENTZEN (LABN 24421)
   Assistant United States Attorneys
 7
          450 Golden Gate Avenue, Box 36055
 8        San Francisco, California 94102-3495
          Telephone: (415) 436-436-7428
 9        FAX: (415) 436-7234
          claudia.quiroz@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                       SAN FRANCISCO DIVISION
14

15   UNITED STATES OF AMERICA,                   )   CASE NO. CV 20-7811 RS
                                                 )
16          Plaintiff,                           )   [PROPOSED] ORDER GRANTING MOTION
                                                 )   TO STRIKE CLAIMANT ROMAN HOSSAIN’S
17      v.                                       )   CLAIM
                                                 )
18   Approximately 69,370 Bitcoin (BTC), Bitcoin )   DATE: June 10, 2021
     Gold (BTG), Bitcoin SV (BSV), and Bitcoin   )   TIME: 1:30 p.m.
19   Cash (BCH) seized from                      )   COURTROOM: #3, 17th Floor
     1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx )
20                                               )
                                                 )
21          Defendant.

22

23

24

25

26

27

28

     [PROPOSED] ORDER GRANTING MOTION TO STRIKE CLAIMANT ROMAN HOSSAIN’S CLAIM
     CV 20-7811 RS
              Case 3:20-cv-07811-RS Document 69-3 Filed 04/30/21 Page 2 of 2




 1          The United States of America’s Motion to Strike Claimant Roman Hossain’s Claim for Lack of

 2 Standing and Failing to Comply with Supplemental Rule G(5) came on for hearing and consideration

 3 before this Court. After considering the papers filed in support thereof, the opposition to the Motion, the

 4 arguments of counsel at the hearing and all other matters properly presented to the Court, and good

 5 cause appearing, the Court rules as follows:

 6          IT IS HEREBY ORDERED that the United States of America’s Motion is GRANTED and the

 7 Verified Claim and Statement of Interest of Claimant Roman Hossain (Dkt. No. 42) is hereby

 8 STRICKEN for lack of standing and failing to comply with Supplemental Rule G(5).

 9          IT IS SO ORDERED.

10

11 DATED: ________________                                         _______________________________
                                                                   Honorable Richard Seeborg
12                                                                 Chief District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     U.S. MOTION TO STRIKE ROMAN HOSSAIN’S CLAIM
28 CV 20-7811 RS                              1
